EXHIBIT 10.1
 
PREMIER BIOMEDICAL, INC.
DIRECTORS BRIDGE LOAN AGREEMENT
PROMISSORY NOTE
 

$50,000.00 November 18, 2013
(the “Issue Date”)
El Paso, TX

 
For value received, Premier Biomedical, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to ____________, an individual, or his
assigns (the “Holder”) the principal sum of Fifty Thousand Dollars ($50,000.00)
(the “Principal Amount”), plus the prepayment premium identified in Section 3
hereof (the “Prepayment Premium” and, together with the Principal Amount, the
“Total Note Repayment Amount”). The Total Note Repayment Amount shall be due and
payable on or before 5:00 p.m., Eastern Standard Time, on the earlier of (a) the
date which is nine (9) months from the date hereof, or (b) three (3) business
days following the receipt by the Company of funding (net of offering expenses,
including finders fees, commissions, legal and other fees, and discounts) from
any source, of at least One Million Dollars ($1,000,000) (the “Maturity Date”)
(unless such payment date is accelerated as provided in Section 4 hereof).
Payment of all amounts due hereunder shall be made to the Holder per the
instructions in Section 5 hereof. Interest shall accrue on the outstanding
Principal Amount on an annual basis at a rate of Eight Percent (8.0%).


1. HISTORY OF THE NOTE. This Promissory Note is part of a series of promissory
notes issued to members of the Company’s Board of Directors.


2. PAYMENT OF THE NOTE. The Total Note Repayment Amount of this Note and all
accrued interest on the Principal Amount shall be paid by the Company on or
before the Maturity Date.


If any payment of the Principal Amount, Prepayment Premium, Total Note Repayment
Amount, or interest under this Note shall not be made within ten (10) business
days when due, a late charge of ten percent (10%) of the outstanding payment
amount may be charged by Holder for the purpose of defraying the expenses
incident to handling such delinquent payments. Such late charge represents a
reasonable sum considering all of the circumstances existing on the date of this
Note and represents a fair and reasonable estimate of the costs that will be
sustained by Holder due to the failure of Company to make timely payments.
 
 
1

--------------------------------------------------------------------------------

 


3. PREPAYMENT PREMIUM. Notwithstanding anything to the contrary contained in
this Note, at any time during the period beginning on the Issue Date and ending
on the Maturity Date, the Company shall have the right, exercisable on not less
than three (3) business days prior written notice to the Holder of the Note, to
prepay the outstanding Note (principal and accrued interest), in full, in
accordance with this Section 3. Any notice of prepayment hereunder (an “Optional
Prepayment Notice”) shall be delivered to the Holder of the Note at its
registered address and shall state: (1) that the Company is exercising its right
to prepay the Note, and (2) the date of prepayment which shall be not less than
three (3) business days from the date of the Optional Prepayment Notice. On the
date fixed for prepayment (the “Optional Prepayment Date”), the Company shall
make payment of the Total Note Repayment Amount, plus accrued and unpaid
interest on the Principal Amount, to or upon the order of the Holder as
specified by the Holder in writing to the Company at least one (1) business day
prior to the Optional Prepayment Date. For purposes of calculating the Total
Note Repayment Amount, the Prepayment Premium shall be determined by multiplying
the then-outstanding principal amount of this Note by the Prepayment Premium
based on the following schedule:


No. of Days After Issue Date:
 
Prepayment Premium:
 
0-30 days
    115 %
31-60 days
    120 %
61-90 days
    125 %
91-120 days
    130 %
121 days or more
    135 %



In the event the Note is not prepaid prior to the Maturity Date, the Prepayment
Premium of 135% shall apply.


4. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:


(a) The non-payment, when due, of any amount pursuant to this Note;
 
(b) The material breach of any representation or warranty in this Note;
 
(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 4;
 
(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or
 
 
2

--------------------------------------------------------------------------------

 
 
(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


In the event the Holder becomes aware of a breach of Sections 4(a), (b) or (c),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) calendar days after notice to cure such breach.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any unpaid portion of the Total
Note Repayment Amount due to Holder, immediately due and payable, in which event
it shall immediately be and become due and payable, provided that upon the
occurrence of an Event of Default as set forth in paragraph (d) or paragraph (e)
hereof, all or any portion of the unpaid Total Note Repayment Amount due to
Holder shall immediately become due and payable without any such notice.


5. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:
 

  If to the Company: Premier Biomedical, Inc.
P.O. Box 31374
El Paso, TX 79930
Attn: William A. Hartman, President
Facsimile (___) ______________________
        with a copy to: Clyde Snow & Sessions, PC
201 S. Main Street, 13th Floor
Salt Lake City, UT 84111
Attn: Brian A. Lebrecht
Facsimile (801) 521-6280

 
 
3

--------------------------------------------------------------------------------

 
 

  If to Holder:
______________________
______________________
______________________
Facsimile (___) __________



or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.
 
6. ASSIGNMENT. In the event Company sells substantially all of its assets owned
at the time of execution of this Note, Holder hereby agrees to the assignment of
the Note to the buyer or transferee of the assets of the Company, provided that
the assignee in such transaction assumes all of the Company’s obligations under
this Note. The Company will execute or obtain all documents reasonably requested
by the Holder in furtherance of such purported assignee’s assumption of
obligations.


7. GOVERNING LAW; VENUE. This Note is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of Texas.
Any cause of action brought to enforce any provision of this Note shall be
brought in the appropriate court in El Paso County, Texas. If any provision of
this Agreement is declared void, such provision shall be deemed severed from
this Note, which shall otherwise remain in full force and effect. This Note
shall supersede any previous agreements, written or oral, expressed or implied,
between the parties relating to the subject matter hereof.


8. ATTORNEY’S FEES. The Company agreed to pay the following costs, expenses, and
attorneys' fees paid or incurred by Holder, or adjudged by a court: (i)
reasonable costs of collection, costs, and expenses, and attorneys' fees paid or
incurred in connection with the collection or enforcement of this Note, and (ii)
costs of suit and such sum as the court may adjudge as attorneys' fees in any
action to enforce payment of this Note or any part of it.


9. CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.


10. MODIFICATION; WAIVER. No modification or waiver of any provision of this
Note or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder. No delay or omission by Holder in
exercising any right hereunder shall operate as a waiver of such right or any
other right of Holder. A waiver on one occasion shall not be construed as a bar
to or waiver of any right in the future.
 
 
4

--------------------------------------------------------------------------------

 


11. SEVERABILITY; REFORMATION. In case any one or more of the provisions or
parts of a provision contained in this Agreement shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement; and this Agreement shall, to the fullest extent
lawful, be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of a provision, had never been contained herein, and such
provision or part reformed so that it would be valid, legal and enforceable to
the maximum extent possible. Without limiting the foregoing, if any provision
(or part of provision) contained in this Agreement shall for any reason be held
to be excessively broad as to duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the fullest
extent compatible with then existing applicable law.


12. EXPENSES. Each Party shall pay their own expenses in connection with this
Note.


13. TRIAL BY JURY. COMPANY (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT
TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS
HOLDER AND HOLDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY COMPANY, KNOWINGLY AND VOLUNTARILY.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has executed this Promissory Note as of the date
first written above.



 
“Company”
     
Premier Biomedical, Inc.,
 
a Nevada corporation
      _________________________________  
By:
 
Its:
       
Acknowledged:
          _________________________________  
By:
 

 
 
 
 
 
 
6

--------------------------------------------------------------------------------